ORDER

PER CURIAM.
Gene Rademacher appeals from the trial court’s judgment, following a bench trial before the Circuit Court of Gasconade *29County, ordering him to set aside the transfer of the family farm to himself and his new wife, Jean Rademacher, pursuant to Section 428.039.1; denying Appellant’s claims for injunctive relief, and awarding his sons, Simon Rademacher and Cletus Rademacher amounts of money for their claims of quantum meruit as well as unjust enrichment for the loss of their access to their soybean crop.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).